Case 3:21-cv-00211-RAH-KFP Document 3-11 Filed 03/11/21 Page 1 of 8




                            kb,
                       '
          ;r77
            '     .
                  5.




 ;"'     HAR 1 1 P 11: 50
   11E.P.;:RA P. HACi.q;'         Y.




                                       Exhibit 11
    Case 3:21-cv-00211-RAH-KFP Document 3-11 Filed 03/11/21 Page 2 of 8




                UNITED STATES DISTRICT COURT FOR THE
                    MIDDLE DISTRICT OF ALABAMA
                          EASTERN DIVISION

THE STATE OF ALABAMA;ROBERT
ADERHOLT,Representative for Alabama's
4th Congressional District, in his official and
individual capacities; WILLIAM GREEN;
AND CAMARAN WILLIAMS,

                               Plaintiffs,        CASE NO.   3:21-cv-211-RAH

                       v.

UNITED STATES DEPARTMENT OF
COMMERCE;GINA RAIMONDO,in her
official capacity as Secretary of Commerce;
UNITED STATES BUREAU OF THE
CENSUS,an agency within the United States
Department of Commerce; and RON
JARMEN,in his official capacity as Acting
Director ofthe U.S. Census Bureau,

                               Defendants.
     Case 3:21-cv-00211-RAH-KFP Document 3-11 Filed 03/11/21 Page 3 of 8




             DECLARATION OF CONGRESSMAN ROBERT ADERHOLT

ROBERT ADERHOLT declares as follows:

       1.     I am 55 years old and competent to make this declaration.

       2.     I am a U.S. citizen and am lawfully registered to vote in Alabama. I have never

lost my right to vote by reason offelony conviction or court order.

       3.     I regularly vote in federal, state, and local elections in Alabama.

       4.     I live in Haleyville, Alabama. Haleyville is located in both Winston County and

Marion County. I reside in Winston County.

       5.     In addition to being a husband and father, I am member ofthe U.S. House of Rep-

resentatives representing Alabama's 4th Congressional District.

       6.      The Alabama 4th Congressional District includes a significant portion of northern

Alabama. I maintain local congressional offices in Tuscumbia, Jasper, Cullman, and Gadsden,

Alabama.

       7.     I first had the honor ofrepresenting the people of Alabama in Congress on Janu-

ary 3, 1997 and have been honored to represent them in Congress ever since.

       8.     I am on the following committee and subcommittees: the House Committee on

Appropriations, the Agriculture and Rural Development Subcommittee, and the Defense




                                                2
     Case 3:21-cv-00211-RAH-KFP Document 3-11 Filed 03/11/21 Page 4 of 8




Subcommittee. I am also the ranking member ofthe Subcommittee on Commerce, Justice, Sci-

ence, and Related Agencies.

         9.      I intend to run for reelection to retain my seat in the U.S. House of Representa-

tives in 2022.

         10.     The Republican primary for the 2022 elections is scheduled for May 24, 2022.

The runoff election, should it be required, is scheduled for June 21,2022. The general election is

scheduled for November 8, 2022.

         11.     The Census Bureau's delay with releasing the apportionment population totals

and the redistricting numbers will significantly harm me as an individual voter and will cause

significant harm to my work in the House of Representatives.

         12.     Further, the Census Bureau's use of differential privacy will also significantly

harm me as an individual voter and will cause significant harm to my work in the House of Rep-

resentatives.

         13.     Accurate and timely census data is of unique importance in my capacity as an

elected member of Congress and as a candidate for the same office.

         14.     First, as a sitting Congressman,I use and rely on accurate census data when per-

forming my functions as a member ofthe U.S. House of Representatives. Population totals and

other demographic information are vital to assist me in assessing and determining any ofthe

myriad ofissues that are reviewed and debated in committees, subcommittees, and Congress writ

large.

         15.     Specifically, my work on the House Committee on Appropriations, the Subcom-

mittee on Commerce, Justice, Science, and Related Agencies, and the Agriculture and Rural




                                                   3
       Case 3:21-cv-00211-RAH-KFP Document 3-11 Filed 03/11/21 Page 5 of 8




  Development Subcommittee will be significantly negatively impacted by the census delays and

  use of differential privacy.

         16.     The House Committee on Appropriations is responsible for funding the federal

  government's vital activities to keep the United States safe, strong, and moving forward. The

, House Committee on Appropriations uses, among other metrics, the data produced by the census

  in making any of its myriad offunding decisions. In fact, laws very frequently link funding to the

  population counts found in the census by way of different formulas. The Census Bureau's use of

  differential privacy will result in an inappropriate distribution offunds because the population

  totals used to assign those funds will be purposely inaccurate. This will circumvent Congress'

  intent when tying funding to certain population figures. In fact, should differential privacy be im-

  plemented, a large number of communities will receive a larger portion offederal funding than

  intended and the reciprocal number of communities will receive a smaller portion of federal

  funding than intended. Differential privacy will therefore make any funding by act of Congress

  that ties funding to population at the sub-state level unreliable and suspect.

          17.    The Subcommittee on commerce, Justice, Science, and Related Agencies—of

  which I am the ranking member—oversees, among other things, the Department of Commerce

  and therefore the Census Bureau.

          18.    The use of differential privacy will also greatly harm my work on the Agriculture

  and Rural Development Subcommittee. The use of differential privacy will have a greater overall

  impact on rural communities than on urban communities because even small changes in total

  population in a rural community can have outsized impact as a total percentage change in popu-

  lation. In addition to harming these communities, differential privacy will be per se unreliable

  especially as it pertains to rural communities. This will completely upend my work on the




                                                    4
     Case 3:21-cv-00211-RAH-KFP Document 3-11 Filed 03/11/21 Page 6 of 8




Subcommittee and will make it harder, if not impossible,to make informed decisions as it relates

to the most basic functions ofthe Subcommittee and Congress as a whole.

        19.    To put it quite simply, being unable to rely on the population and demographic

data produced by the Census Bureau will be catastrophic in how funding decisions are made in

Congress.

       20.      Second,I also use census data when evaluating the needs of my district for vari-

ous federal funding opportunities. An inaccurate census, as produced by differential privacy, will

significantly impede any determinations I may need to make on the appropriateness of certain

federal projects for my district.

       21.      Third,the illegal delays ofthe Census Bureau in releasing the apportionment and

redistricting data as well as the use of differential privacy significantly harm me as a candidate

for the U.S. House of Representatives.

       22.      As a practical matter, Congressional districts must be drawn after every decennial

census. The Census Bureau's delays have a cascading effect on my bid for reelection. The prob-

lem is all the more acute in Alabama's case as, based on estimates, Alabama may lose a congres-

sional district. This will mean that Alabama may go from seven to six congressional districts

which will result in a myriad of additional complications when the new districts are redrawn.

However,in any event, the census delays will result in less time for me to educate voters as to

my policy positions, campaign amongst the voters, and introduce myselfto any new voters.

       23.      Differential privacy will also negatively impact my reelection. Census data that is

not trustworthy will significantly impact my ability to reach voters because I will be unable to

look at voter trends and movements across my current and potential future district. While I




                                                 5
     Case 3:21-cv-00211-RAH-KFP Document 3-11 Filed 03/11/21 Page 7 of 8




always endeavor to meet every voter I can, in a congressional district of almost 700,000 people I

need to focus my resources where they will make the most impact.

       24.        Furthermore, while as a resident of my own district I am generally quite familiar

with the people living there, I do, however,rely on the census to both confirm my "on-the-

ground" knowledge and to look at population trends. I will be able to do none, or at least much

less, ofthat with differential privacy applied.

       25.        Finally, I will also suffer many harms due to the census delays and differential

privacy in my capacity as a voter and resident of Alabama.

       26.        There is a very strong likelihood that my vote in rny congressional election, state

legislative elections, and local elections will be diluted because ofthe numbers produced by dif-

ferential privacy. What makes matters worse is that I will not know until at least after the elec-

tion is held—and,in fact, may never know—if my vote is being given an equal amount of weight

as another voter in a neighboring district.

       27.        I have been made aware that under the most recent demonstration data produced

by the Census Bureau my votes for certain city, county, and state elections may be diluted be-

cause the population ofthe various districts will change from the actual population. Furthermore,

given the total number of districted elections I vote in, my vote will likely be diluted in one or

more districts.

       28.        As to timing, the census delays will result in less time for me as a voter to evalu-

ate my choice of candidates for every districted election.

       29.        An accurate and timely decennial census is the bedrock of our constitutional re-

public. The Census Bureau's actions to illegally delay the census and produce untrustworthy data

will have a significant and harmful impact on my work in the U.S. House of Representatives, my




                                                    6
      Case 3:21-cv-00211-RAH-KFP Document 3-11 Filed 03/11/21 Page 8 of 8




ability to fulfill my solemn duties as a citizen and voter, and the lives of each and every one of

my constituents.

       30.     I dedlare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the forego-

ing is true and correct.



Dated: March 4? 2021



          atIve Robert AderhOlt




                                                  7
